Case 2:16-cv-06603-PSG-PLA Document 274 Filed 02/18/20 Pagelof2 Page ID #:10728

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER FORM COURT USE ONLY
Please use one form per court reporter per case, and contact court reporter DUE DATE:
CENTRAL DISTRICT OF CALIFORNIA directly immediately after e-filing form. (Additional instructions on next page.)
la, Contact Person [Shayan Sabeti 2a. Contact Phone [310-407-7888 3a. Contact E-mail |ssabeti@actslaw.com
for this Order Number Address
ib, Attorney Name Uoseph Finnerty 2b. Attorney Phone ]310-407-7888 3b. Attorney E-mail |jfinnerty@actslaw.com
(if different) Number Address
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5, Name & Roleof {Kimberly Archie and Jo Cornell Plaintiffs and Appellants
Abir Cohen Treyzon Salo, LLP Party Represented
rEOOr Venbite Blvd., Suite 200 é. Cosel Kimberly Archie, et al. v. Pop Warner Little Scholars, Inc.
Encino, CA 91316 RE AME
7a. District Court —|2:16-cv-06603-PSG 7b. Appeals Court |20-55081
Case Number Case Number

 

 

 

 

 

 

 

 

 

 

 

 

8. INDICATE WHETHER PROCEEDING WAS (choose only ane per form):

 

Cc DIGITALLY RECORDED TRANSCRIBED BY A COURT REPORTER; NAME OF COURT REPORTER: Marea Woolrich

 

 

9. THIS TRANSCRIPT ORDER IS FOR: Appeal Oo Non-Appeal {_] Criminal Civil Oo CJA Cl USA [[] FPD [_] In forma pauperis (Court order for transcripts must be attached)

 

You MUST check the docket to see if the transcript has already been filed, and if so,

10. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type): provide the “Release of Transcript Restriction" date in column c, below.

a. HEARING(S) OR PORTIONS OF HEARINGS (Attach additional pages if necessary. If sealed, a court (CM/ECE access included c. RELEASE OF TRANS.

 

 

 

order releasing transcript to the ordering party must be attached here or emailed to b. SELECT FORMAT(S) iis, purchase of transcript.) RESTRICTION DATE d. DELIVERY TYPE
transcripts_cacd@cacd.uscourts. gov.)
Ty “ONDE CMEC! Provide release date of (One per line, but check with
DATE UDGE PROCEEDING TYPE / PORTION sie TEXT / CONDEN- CM/ECE 3 ( I P
Ihe ) If requesting less than full hearing, specify portion (e.g. witness or time). CIA sans ASCH PAPER SED ACCESS acts é efiled transcript, or check to) court reporter before choosing
ne orders: indicate if openings. closings, voir dire, or instructions requested. (email) (email) (web) " | certify none yet on file. } any type but ‘ordinary. ")
12-23-2019 Gutierrez | Motion for Summary Judgment O oO O @ O @) None 14-Day

 

O OO O O O1f0

Oo 0 © © © [©
OO © OO. 0 |0
OO 0 0 0 [®

11. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC. CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
requested in Section 14 of CJA-24 Voucher (attach additional pages if needed).

 

 

 

 

 

 

 

 

0/0 /0|O|]©
(J) 4] |

 

 

 

 

 

12, ORDER & CERTIFICATION. By signing below, | certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all necessary steps to secure
payment under the Criminal Justice Act.

G-120 (06/18)

 

 

 

 

 

 

Date February 17, 2020 Signature {/s/ Joseph Finnerty

 

 
 

 

 

Cate 2:16-cv-06603-PSG-PLA Document 274 Filed 02/18/20 Page 2 of 2 Page ID #:10729
1 CERTIFICATE OF SERVICE
2 || STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3 At the time of service, I was over 18 years of age and not a party to this action. I
4 || To00T Ventura Bivd,, Suite 200, Emons, CA 91436, nm My business address is
5 9 il on. Revnay 18, 2020, I served true copies of the following document(s) described
TRANSCRIPT ORDER FORM.
+ fount SCE NOEECE OF ELECTRON LING: J terol
the case who are registered CM/ECF users will be served by the CM/ECF system.
9 || Participants in the case who are not registered CM/ECF users will be served by mail or
10 by other means permitted by the court rules.
j foregone tenn Unger penalty of perjury under the faws onthe Slate or — that the
12 Executed on February 18, 2020, sts Angeles. California. is
13 .
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 
